DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 8, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 6:
In line 1, since claim 5 introduces (in line 4) “a device”, it is unclear which “the device of claim 5” it is referring.

For claim 8:
In line 2, it is unclear whether “a multi-user uplink policy” is different from the one in claim 1.

For claim 17:
In line 2, it is unclear whether “a multi-user uplink policy” is different from the one in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-13, 16-19 are rejected under 35 U.S.C. 102(a)(1)-(a)(2) as being anticipated by Hu et al. (US Patent Application Publication No. 2018/0302440).

Regarding claim 1, Hu teaches a device (Figs. 1-2) comprising:
a memory ([Paragraph 20]); and
a hardware processor communicatively coupled to the memory ([Paragraph 20]), the hardware processor configured to:
determine that a computing device (computing devices 120) communicatively coupled to an access point (access point/service engine 110/130) performed an action with respect to the access point (it is determined whether computing devices 120 are performing their operations based on policy rules so that an action is performed, wherein the policy rules are determined at the service engine 110/112 [Abstract | Paragraphs 15-20, 36]); and
in response to determining that the action causes a deviation from a multi- user uplink policy of the access point, transmit a disciplinary message to the computing device (based on the policy rules determined at the service engine 110/112, when the computing devices are not performing as ruled, the service engine 110 performs a correction action by sending a message [Abstract | Paragraphs 15-20, 36]).

Regarding claim 2, Hu further teaches the device of Claim 1, wherein the disciplinary message comprises one of (i) a recommendation that the computing device communicate over a different band of the access point, (ii) a recommendation that the computing device connect to a different access point, or (iii) a warning that communications from the computing device will be rate limited (this claim is basically indicating that the operation of the computing device is being modified based on the deviated performing of it. Hence, Hu modifies and controls the computing devices 120 when they are operating in an anomalous way, deviated from normal operations, including limiting transmissions, as a person having ordinary skills in the art would recognize [Paragraph 38, 46]).

Regarding claim 3, Hu further teaches the device of Claim 1, wherein determining that the action causes the deviation comprises determining that the action causes a behavior metric to exceed a threshold set by the multi-user uplink policy (the corrective action is determined when thresholds are exceeded by the computing devices 120 [Paragraphs 24-25]).

Regarding claim 4, Hu further teaches the device of Claim 3, the hardware processor further configured to: determine that the computing device performed a second action; and in response to determining that the second action causes the behavior metric to exceed a second threshold, disassociate the computing device from the access point (upon determination that the computing devices are exceeding allowed values or thresholds, the corrective actions comprise disabling the device, thus disassociating it [Paragraph 24]).

Regarding claim 7, Hu further teaches the device of Claim 1, wherein the action is initiating communication of a message in single-user mode (each of the computing devices 120 receives its corresponding message, thus in a single-user mode) when a multi-user uplink transmission opportunity had been offered to the computing device (the message in an multi-user environment of devices 120).

Regarding claim 8, Hu further teaches the device of Claim 1, wherein the action is opting out and in or in and out of a multi-user uplink policy (since alterations and modification of the policies are performed based on the corrective actions, a person having ordinary skills in the art would recognize that said corrective actions include the inclusion or exclusion of the policies [Paragraph 24]).

Regarding claim 9, Hu further teaches the device of Claim 1, wherein the disciplinary message is communicated to a manufacturer of the computing device (the message is communicated to an application server, thus a person having ordinary skills in the art would recognize that the message is transmitted to the entities related to the server, including the manufacturer [Paragraphs 22, 38, 49]).

Regarding claims 10-13 and 16-18, these claims are rejected as applied to claims 1-4 and 7-9.

Regarding claim 19, this claim is rejected as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Patent Application Publication No. 2018/0302440) in view of Suga (US Patent Application Publication No. 2015/0055493).

Regarding claim 5, Hu teaches all the limitations recited in claim 3.
However, Hu does not explicitly mention determine that the computing device belongs to a class of devices; and in response to determining that the action causes a class behavior metric to exceed the threshold, communicate a recommendation that a device of the class of devices connect to a different access point.
Suga teaches, in a similar filed of endeavor of communication systems, the following:
determine that the computing device belongs to a class of devices (it is determined that mobile device belongs to the class of SIR [Paragraph 92]); and in response to determining that the action causes a class behavior metric to exceed the threshold (based on exceeding threshold [Paragraph 92]), communicate a recommendation that a device of the class of devices connect to a different access point (the mobile device, based on the SIR and threshold, is recommended to connect to a different access point [Paragraph 92]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Hu) by recommending a connection to a different access point (as taught by Suga) for the purpose of mitigating interference when moving to a different network (Suga – Paragraph 4).

Regarding claim 6, Suga further teaches the device of Claim 5, wherein the recommendation is communicated when the device of the class of devices attempts to connect to the access point (the recommendation is then to be informed when the user device is intending to access the AP [Paragraph 92]).

Regarding claims 14-15, these claims are rejected as applied to claims 5-6.

Regarding claim 20, this claim is rejected as applied to claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 19, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633